DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the amendment filed December 16, 2021, in which claims 1-22 are presented for further examination.
Response to Arguments
Applicant’s arguments filed on December 16, 2021 with respect to claims 1-22 have been fully considered and are persuasive.  The 35 USC 103 rejection set forth in the last office action has been withdrawn. (See Examiner’s remark section).
Remark
Applicant asserted that the combination of Battepati, DeHaan and Weathersby fails to determine whether or not the changed template would affect an ongoing backup operation of at least one of the plurality of computing devices, when the changed template specifies a modification of the device property, which does not affect the ongoing backup operation, then the modification is applied immediately to set the respective configuration data of the computing device without waiting for the ongoing backup operation to complete, and when the changed template specifies a modification of the backup control information, which does affect the ongoing backup operation, then the modification is applied, to set the respective configuration data of the computing device, only after waiting for the ongoing backup operation to complete. Upon further reviewed applicant’s arguments in light of the original specification with respect to the independent claims 1, and 12, it is conceivable that the combination of Battepati, DeHaan and Weathersby does not disclose the abovementioned claimed limitations.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Farzad Amini (Reg. 42,261) on February 4, 2022.

The application has been amended as follows:

(Currently Amended) A computer-implemented method for configuring a plurality of computing devices to perform data backup operations in which data of the computing devices are backed up to a backup system, the method comprising:
building a template that specifies [[j)]]at least one computing device property and [[ii)]] backup control information relating to backing up data to a backup system; 
provisioning a plurality of computing devices to use the template to become configured, according to respective configuration data, to backup data stored in the plurality of computing devices to the backup system in accordance with the template; 
changing the template responsive to receiving input information from a user interface 
in response to the changed template, determining whether or not the changed template would affect an ongoing backup operation of at least one of the plurality 
when the changed template specifies a modification of the at least one computing device property, which does not affect the ongoing backup operation, then the modification is applied 
when the changed template specifies a modification of the backup control information, which does affect the ongoing backup operation, then determining a modification type of the backup control information, wherein the modification type is one of: no change, only a backup policy has changed, only a backup rule has changed, and both a backup policy and a backup rule have changed, and the modification is applied, to set the respective configuration data of the computing device which configures a backup agent in the computing device, only after waiting for the ongoing backup operation to complete.

2. (Cancelled) 

3. (Previously Presented) The method of claim [[2]] 1 further comprising performing backup, by the backup agents copying data from the plurality of computing devices to the backup system.

4. (Previously Presented) The method of claim [[2]] 1 further comprising performing backup, by the backup agents archiving or moving data from the plurality of computing devices to the backup system.



6. (Previously Presented) The method of claim 1 wherein the at least one computing device property specified in the template comprises information on how to contact personnel in case of a fault or failure.

7. (Previously Presented) The method of claim 1 wherein the backup control information specified in the template comprises a backup policy or backup rule on how to backup data to the backup system.

8. (Previously Presented) The method of claim 7 wherein the backup policy comprises a schedule that controls when data is backed up to the backup system.

9. (Previously Presented) The method of claim 7 wherein the backup policy comprises a retention policy that species an age past which backup data is to be deleted.

10. (Previously Presented) The method of claim 7 wherein the backup rule identifies which type or location of data is to be backed up, and which type or location of data is not to be backed up.

11. (Previously Presented) The method of claim 1 wherein the template is centrally stored in a configuration system and is to be accessed by the plurality of computing devices.

12. (Currently Amended) An article of manufacture comprising:
a machine-readable storage medium storing instructions that upon execution cause a computing system to
build a template that specifies[[ j)]] at least one computing device property and [[ii)]] backup control information relating to backing up data to a backup system; 
provision a plurality of computing devices to use the template to become configured, according to respective configuration data, to backup data stored in the plurality of computing devices to the backup system in accordance with the template; 
change the template responsive to receiving input information from a user interface 
in response to the changed template, determine whether or not the changed template would affect an ongoing backup operation of at least one of the plurality of computing devices,
when the changed template specifies a modification of the at least one computing device property, which does not affect the ongoing backup operation, then the modification is applied which configures a backup agent in the computing device, without waiting for the ongoing backup operation to complete, and 
when the changed template specifies a modification of the backup control information, which does affect the ongoing backup operation, then determine a modification type of the backup control information, wherein the modification type is one of: no change, only a backup policy has changed, only a backup rule has changed, and both a backup policy and a backup rule have changed, and the modification is applied, to set the respective 

13. (Previously Presented) The article of manufacture of claim 12 wherein the template is to be accessed by a plurality of backup agents, respectively, in the plurality of computing devices.

14. (Previously Presented) The article of manufacture of claim 13 wherein the template specifies that a backup be performed by the backup agents copying data from the plurality of computing devices to the backup system.

15. (Previously Presented) The article of manufacture of claim 13 wherein the template specifies that a backup be performed by the backup agents archiving or moving data from the plurality of computing devices to the backup system.

16. (Previously Presented) The article of manufacture of claim 12 wherein the backup system is a cloud-based backup system.

17. (Previously Presented) The article of manufacture of claim 12 wherein the at least one computing device property specified in the template comprises information on how to contact personnel in case of a fault or failure.



19. (Previously Presented) The article of manufacture of claim 18 wherein the backup policy comprises a schedule that controls when data is backed up to the backup system.

20. (Previously Presented) The article of manufacture of claim 18 wherein the backup policy comprises a retention policy that species an age past which backup data is to be deleted.

21. (Previously Presented) The article of manufacture of claim 18 wherein the backup rule identifies which type or location of data is to be backed up, and which type or location of data is not to be backed up.

22. (Cancelled).

Allowable Subject Matter
Claims 1, and 3-21 are allowed in light of the Applicant’s arguments (filed on December 16, 2021, pages1-2) and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance:  The claimed invention is involved in building a template that specifies computing device property and backup control information relating to backing up data to a backup system. Multiple computing devices are provisioned to access the template, in response to which the multiple computing devices will access the template and be configured to  if the modified property at the server template would affect an ongoing operation, the configuration code checks for the type of change that is made to the server template, wherein the following are the possible change status that can be associated with the backup control information of the server template: no change, which indicates that the backup control information of the server template has not been changed; only the backup policy has changed, only the backup rule has changed, or both the backup policy and backup rule have changed. These claimed features render claims 1, and 3-21 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 1, 2022